Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (7,969,056).
Regarding claim 1, Mizutani et al. shows a  rotary electric machine comprising:
a rotary shaft member (41, Fig. 9) rotatable about an axis;
a first rotor (43) including a first rotor core having an annular shape secured to the rotary shaft member, a plurality of first permanent magnets (44A) having a first polarity being embedded in the first rotor core, the first rotor having a configuration in which a first magnet-based magnetic pole portion having the first polarity and formed by the first permanent magnets, and a first iron core portion (Fig. 4, left portion) having a second polarity different from the first polarity and formed by an iron pole portion of the first rotor core without having the first permanent magnet, are alternately arranged in a circumferential direction of the first rotor core;
a second rotor (44) including a second rotor core having an annular shape secured to the rotary shaft member, a plurality of second permanent magnets (44B) having the second polarity being embedded in the second rotor core, the second rotor having a configuration in which a second magnet based magnetic pole portion having the second polarity and formed by the second permanent magnets, and a second iron core portion (Fig. 4, right portion) having the first polarity and formed by an iron pole portion of the second rotor core without having the second permanent magnet, are alternately arranged in a circumferential direction of the second rotor core;
a stator (30) including a stator core having an annular shape arranged at an interval in a radial direction orthogonal to an axial direction of the rotary shaft member and including a stator coil (24) provided in the stator core, provided with respect to the first rotor and the second rotor; and
a field yoke (21) arranged outside of the first rotor, the second rotor, and the stator, in the axial direction, and including a field coil (50A, 50B) that is energized to generate a field-based magnetic flux,
wherein the first rotor and the second rotor are arranged on the rotary shaft member, in a state where the first magnet-based magnetic pole portion and the second iron pole portion face each other while the first iron pole portion and the second magnet-based magnetic pole portion face each other in the axial direction (through 60).
Regarding claim 3, Mizutani et al. also shows wherein the first rotor core and the second rotor core are separated from each other in the axial direction (Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. in view of McCarty (4,656,379).
Regarding claim 2, Mizutani et al. also shows all of the limitations of the claimed invention except for further comprising a non-magnetic member provided between the first rotor core and the second rotor core in the axial direction.
McCarty shows further comprising a non-magnetic member (90) provided between the first rotor core and the second rotor core in the axial direction for the purpose of preventing axial movement of the magnets. 
	Since Mizutani et al. and McCarty are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a non-magnetic member between the first rotor core and the second rotor core as taught by McCarty for the purpose discussed above.
Regarding claim 4, McCarty also shows wherein the stator core includes: a first stator core (24) provided on one side in the axial direction and a second stator core (26) provided on another side in the axial direction, and a non-magnetic member (42) is provided between the first stator core and the second stator core in the axial direction.
Regarding claim 5, McCarty also shows wherein the stator core includes: a first stator core provided on one side in the axial direction and a second stator core provided on another side in the axial direction, and the first stator core and the second stator core are separated from each other in the axial direction (Fig. 1).
Regarding claim 6, McCarty also shows wherein the first rotor core and the second rotor core are in contact with each other in the axial direction (Figs. 4 and 5).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. in view of Tonogi et al. (9,083,225).
Regarding claim 7, Mizutani et al. also shows all of the limitations of the claimed invention except for wherein the field yoke includes: a first field yoke arranged outside of the first rotor and the stator on one side of the axial direction; and a second field yoke arranged outside the second rotor and the stator on another side of the axial direction, and the field coil includes: a first field coil that is provided on the first field yoke to form a magnetic circuit between the first field yoke, the first rotor, and the stator; and a second field coil provided on the second field yoke to form a magnetic circuit between the second field yoke, the second rotor, and the stator.
Tonogi et al. shows wherein the field yoke includes: a first field yoke (13b, left) arranged outside of the first rotor and the stator on one side of the axial direction; and a second field yoke (13b, right) arranged outside the second rotor and the stator on another side of the axial direction, and the field coil includes: a first field coil (14, left) that is provided on the first field yoke to form a magnetic circuit between the first field yoke, the first rotor, and the stator (Fig. 1); and a second field coil (14, right) provided on the second field yoke to form a magnetic circuit between the second field yoke, the second rotor, and the stator (Fig. 1) for the purpose of reducing magnetic resistance. 
	Since Mizutani et al. and Tonogi et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a first field yoke and a second field yoke as taught by Tonogi et al. for the purpose discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



5/21/2022

/DANG D LE/Primary Examiner, Art Unit 2834